The bill was filed by appellant to dissolve and settle a partnership. By final decree on pleadings and proof, complainant was denied relief and the bill dismissed.
The litigation is between two brothers, natives of Greece.
Admittedly they engaged in a partnership business for many years. No written articles of a co-partnership existed. The duration of the partnership, and the scope and terms thereof, rest upon parol evidence. Numerous written documents are made exhibits. In the main, they tend to support the contention of respondent.
The controlling evidence consists of the testimony of many witnesses heard orally before the trial court. This testimony, especially that of the two brothers, covering the main issues, is irreconcilable. The record presents a case peculiarly within the rule that a strong presumption must be indulged in favor of the finding of the trial judge; that his conclusion is not to be disturbed unless clearly wrong and unjust.
A review of the evidence would serve no good purpose. Suffice to say, indulging the presumption applicable in such case, we are of opinion the decree should be, and is, affirmed.
Affirmed.
GARDNER, C. J., and FOSTER and LIVINGSTON, JJ., concur.